Citation Nr: 0901513	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-01 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an upper back 
disability (C7).  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1982.  The veteran also had periods of active duty 
for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) with the Navy Reserves from January 1987 to 
January 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in July 2006, a statement of the case was issued in 
December 2006, and a substantive appeal was received in 
January 2007.  

The June 2006 rating decision also denied entitlement to 
service connection for hearing loss and left knee injury.  
The veteran filed a notice of disagreement with regard to the 
denials for hearing loss and left knee injury; however, the 
January 2007 substantive appeal was only filed with regard to 
the tinnitus and upper back issues.  Thus, the hearing loss 
and left knee issues are not in appellate status.  See 
generally 38 U.S.C.A. § 7105 (West 2002).

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

An upper back disability was not manifested during a period 
of active duty for training or inactive duty for training or 
for many years thereafter, nor is any current upper back 
disability otherwise related to such service.




CONCLUSION OF LAW

An upper back disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 101, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in February 2006.  While this notice does not provide 
any information concerning the evaluation or the effective 
date that could be assigned should service connection be 
granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since 
this decision affirms the RO's denial of service connection, 
the veteran is not prejudiced by the failure to provide him 
that further information, as the issue is moot.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The 
Board finds that it is unnecessary to require the veteran to 
report for a VA medical examination or to ask a medical 
expert to review the record because any examination report or 
medical opinion could not provide competent evidence of the 
incurrence of a relevant injury in service.  Given the 
absence of any competent evidence of an injury to the upper 
back during a period of active duty for training or inactive 
duty for training, any current opinions provided at this 
point would be no more than speculative.  See 38 C.F.R. 
§ 3.102 (a finding of service connection may not be based on 
a resort to speculation or even remote possibility).

The evidence of record also contains the veteran's service 
treatment records and post-service VA and private medical 
records.  The veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that the duty to notify and duty to assist have 
been satisfied.  For all the foregoing reasons, the Board 
will proceed to the merits of the veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled from a disease or injury incurred in line of duty.  
38 U.S.C.A. § 101(21)(24), (West 2002); 38 C.F.R. § 3.6(a) 
(2008).  Active military, naval, or air service also includes 
any period of inactive duty training (INACDUTRA) duty in 
which the individual concerned was disabled from injury 
incurred in the line of duty.  Id.  Accordingly, service 
connection may be granted for disability resulting from 
disease or injury incurred in, or aggravated, while 
performing ACDUTRA or from injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1131.  ACDUTRA includes full time duty performed by members 
of the National Guard of any state or the reservists.  38 
C.F.R. § 3.6(c).  INACDUTRA includes duty other than full 
time duty performed by a member of the Reserves or the 
National Guard of any state.  38 C.F.R. § 3.6(d) (2008).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The active duty service treatment records are negative for 
any cervical spine injury or treatment.  A service Report of 
Medical Examination for separation purposes dated in November 
1981 reflects that the veteran's spine was clinically 
evaluated as normal.  The veteran contends, however, that his 
back injury occurred during his reservist duties.  

Treatment records from Norfolk, Virginia dated in August 1989 
reflect that the veteran was assessed with a resolving upper 
back strain.  It is not shown that the veteran was on 
INACDUTRA or ACDUTRA at the time of this injury.  He 
reportedly was drilling rivets out of a panel and "pulled 
something" in his back.  His occupation was sheet metal 
worker and he filed a worker's compensation claim as a 
federal employee.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
upper back disability is etiologically related to any period 
of active service, ACDUTRA or INACDUTRA.  

To warrant service connection for this disability, the 
veteran would need to show that he incurred or aggravated an 
injury to his upper back during active duty for training or 
inactive duty for training.  This has not been shown.  Thus, 
service connection for an upper back disability is not 
warranted.  


ORDER

Service connection for an upper back disability (C7) is not 
warranted.  




REMAND

The veteran's military occupational specialty is aviation 
structural mechanic, and based on the veteran's and his 
representative's statements all doubt is resolved in the 
veteran's favor that this occupation involved exposure to 
noise trauma.  The veteran also reported a history of 
tinnitus since service.  Tinnitus is a disease that can be 
observed by lay persons.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Under the circumstances, the Board believes 
VA's duty to assist the veteran requires a VA examination and 
opinion as to etiology. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to assess 
the etiology of his claimed tinnitus 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  All findings should be 
reported.  If current tinnitus is shown, 
then the examiner should offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such tinnitus is 
causally related to the veteran's active 
duty service, to include the reported 
acoustic trauma as an aviation structural 
mechanic during service.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
report.

2.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim 
of service connection for tinnitus 
disability.  Unless the benefit sought is 
granted, the veteran should be furnished 
a supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


